UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JUA SMITH,

                               Plaintiff,

       -against-                                               9:17-CV-0558 (LEK/TWD)

NEW YORK STATE, et al.,

                               Defendants.


                                              ORDER

I.     INTRODUCTION

       Plaintiff Jua Smith, proceeding pro se in this 42 U.S.C. § 1983 civil rights action, alleges

wrongdoing while he was incarcerated at Coxsackie Correctional Facility. Dkt. No. 1

(“Complaint”). As part of this action, Plaintiff moved for a preliminary injunction directing

prison officials to re-classify him as a maximum security level A inmate and to make changes to

his housing assignments and prison privileges. Dkt. No. 4 (“Preliminary Injunction Motion”). On

August 20, 2018, the Court denied Plaintiff’s Preliminary Injunction Motion because the Second

Circuit has held that inmates have no protected right in internal classifications or eligibility for

rehabilitative programs. Dkt. No. 70 (“August 2018 Order”) at 4. Now before the Court is

Plaintiff’s motion for reconsideration of the August 2018 Order, which Defendants have

opposed. Dkt. Nos. 73 (“Motion for Reconsideration”), 76 (“Opposition”). Plaintiff has also filed

a reply in support of his Motion for Reconsideration, in which he offers new evidence regarding

his transfer to a medium security correctional facility. Dkt. No. 83 (“Reply”).
II.    LEGAL STANDARD

       A court may justifiably reconsider its previous ruling if: (1) there is an intervening change

in the controlling law; (2) new evidence not previously available comes to light; or (3) it

becomes necessary to remedy a clear error of law or to prevent manifest injustice. Doe v. N.Y.C.

Dep’t of Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983). The standard for granting a motion for

reconsideration is strict. Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion

for reconsideration “should not be granted where the moving party seeks solely to relitigate an

issue already decided.” Id. Thus, a motion for reconsideration is not to be used for “presenting

the case under new theories, securing a rehearing on the merits, or otherwise taking a second bite

at the apple.” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998) (internal quotation

marks omitted). Generally, motions for reconsideration are not granted unless “the moving party

can point to controlling decisions or data that the court overlooked—matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Schrader, 70 F.3d at

257.

III.   DISCUSSION

       Plaintiff does not suggest that there has been an intervening change in the controlling law.

Rather, Plaintiff argues that the Court committed a clear error of law in deciding not to evaluate

his request for re-classification as a maximum security level A inmate under the Religious Land

Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000. Mot. Recons. at 3–6.

Plaintiff also offers new evidence; he states that he was recently transfered to a medium security

correctional facility, which he claims is the result of the Court’s legal error in the August 2018

Order. Plaintiff’s recent transfer, however, does not relate to, or support, his claim that his


                                                  2
religious beliefs mandate that he be housed in a maximum security level A correctional facility or

justify judicial interference in the department of corrections classification decision. Instead, it

relates to Plaintiff’s claim of irreparable harm. However, the Court denied Plaintiff’s Preliminary

Injunction Motion not based on a his failure to establish irreparable harm, but on his failure to

establish likelihood of success on the merits. Plaintiff’s evidence of transfer is therefore not a

basis for reconsideration of the Court’s denial of Plaintiff’s Preliminary Injunction Motion.

        Plaintiff has not cited any case law in support of his argument that an inmate has a right

to the classification of his choosing under RLUIPA. Plaintiff’s beliefs that he is innocent of the

crime of conviction, and that he should serve the rest of his life in prison in a maximum security

level A facility unless he is exonerated, do not show that he is likely to succeed on the merits of

his claim that the State has substantially burdened his sincerely held religious beliefs by

classifying him as a medium security inmate pursuant to its policies.

        After thoroughly reviewing Plaintiff’s Motion for Reconsideration and affording it due

consideration in light of his status as a pro se litigant, the Court finds that Plaintiff presents no

basis for reconsideration of the August 2018 Order. The Court concludes that its previous

decision was legally correct and did not work a manifest injustice.

        Thus, Plaintiff’s Motion for Reconsideration of the August 2018 Order is denied in its

entirety.

IV.     CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that Plaintiff’s Motion for Reconsideration (Dkt. No. 73) is DENIED; and

it is further


                                                   3
       ORDERED, that the Clerk of the Court serve a copy of this Order on the parties in

accordance with the Local Rules.

       IT IS SO ORDERED.


DATED:        November 26, 2018
              Albany, New York




                                              4
